DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 and Species I in the reply filed on 4/22/2021 is acknowledged.
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or Species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of bladders” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 20 recite “a low pressure mode and a high pressure mode”, it is unclear what structure these modes are referring to. Is it the aircraft’s altitude, pump, lubricant chamber, etc? What threshold distinguishes between these two modes? 
Claim 7 recites “a plurality of criteria,” which is indefinite. What, exactly, are these criteria?
Claim 8 recites “a mode of operation,” which is indefinite. What, exactly, is this mode?
Claim 9 recites “a temperature”, it is unclear what structure this temperature is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 12, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motto (US Pat No 8,651,240 B1). Motto discloses: 
Re claim 1, an emergency lubrication system (fig. 3) for an aircraft, comprising: a lubrication chamber (94); a bladder (102) coupled to the lubrication chamber, wherein the bladder includes one or more chemicals that pressurize the lubrication in the lubrication chamber when activated (col 5 ln 27-33 describes a pressurized gas acting on the bladder to pressurize the lubrication); a gearbox (48); and a valve (112) coupled between the lubrication chamber and the gearbox that provides the lubrication to one or more components within the gearbox (fig. 3).
Re claim 2, wherein upon activation of the valve, the emergency lubrication system is configured to provide lubrication from the lubrication chamber in a low pressure mode and a high pressure mode (opening valve 112 would allow lubricant to flow thru in any mode).
Re claim 3, wherein the lubrication is provided from the lubrication chamber to the gearbox based on head pressure in the low pressure mode (pressure from 102 would allow lubricant 
Re claim 11, further comprising one or more jets (the jet being the downstream end of the lubricant channel interfacing with 48 shown in fig. 3) coupled to the valve between the gearbox and the lubrication chamber.
Re claim 12, wherein the one or more jets feed a high-speed component (fig. 2) within the gearbox.
Re claim15, wherein a solenoid is used to open the valve (Motto claim 5).
Re claim 19, a rotorcraft comprising an emergency lubrication system (fig. 3 shows a system capable for use on a rotorcraft), the emergency lubrication system comprising: one or more lubrication chambers (94); one or more bladders (102) coupled to the one or more lubrication chambers, wherein each of the one or more bladders includes one or more chemicals that pressurize lubrication in the one or more lubrication chambers when activated (col 5 ln 27-33 describes a pressurized gas acting on the bladder to pressurize the lubrication); one or more gearboxes (48); and one or more valves (112) coupled between each of the one or more lubrication chambers and the one or more gearboxes that provide lubrication to one or more components within each of the one or more gearboxes (fig. 3).
Re claim 20, wherein upon activation of the one or more valves, the emergency lubrication system is configured to provide the lubrication from the one or more lubrication chambers in a low pressure mode and a high pressure mode (opening valve 112 would allow lubricant to flow thru in any mode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motto (US Pat No 8,651,240 B1) in view of Erlandson (US Pat No 3,586,461). Motto discloses the emergency lubrication system (as cited above):
Re claim 7, wherein a plurality of criteria are used to determine when the igniter is activated (Motto describes a reduced-G operation in a prolonged amount of time where additional lubricant is required to lubricate and cool the gears in order to reduce friction and overheating; Motto in view of Erlandson discloses the claimed structure thus would be able to perform the claimed function).
Re claim 8, wherein the plurality of criteria includes a mode of operation (Motto describes a reduced-G operation in a prolonged amount of time; Motto in view of Erlandson discloses the claimed structure thus would be able to perform the claimed function).
Re claim 9, wherein the plurality of criteria includes a temperature (Motto describes a reduced-G operation in a prolonged amount of time where additional lubricant is required to lubricate and cool the gears in order to reduce overheating, therefore temperature is a criteria to increase the amount of lubricant; Motto in view of Erlandson discloses the claimed structure thus would be able to perform the claimed function).
Motto does not disclose:
Re claim 4, wherein the lubrication is provided from the lubrication chamber to the gearbox in the high pressure mode to increase a cooling capability of the emergency lubrication system.
Re claim 5, further comprising an igniter disposed within the bladder.
Re claim 6, wherein the igniter activates the one or more chemicals by igniting the one or more chemicals in the bladder.
Re claim 10, wherein a plurality of bladders is coupled to the lubrication chamber and pressure of the lubrication is varied by igniting the one or more chemicals present in one or more of the plurality of bladders.
Re claim 13, wherein the one or more chemicals create an exothermic reaction when ignited.
Re claim 14, wherein the exothermic reaction produces a predetermined volume of pressurized gas that is used to pressurize the lubrication provided to one or more components within the gearbox.
Re claim 16, wherein the valve comprises a one-way check valve.
However, Erlandson teaches:
Re claim 4, wherein the lubrication is provided from the lubrication chamber to the gearbox in the high pressure mode to increase a cooling capability of the emergency lubrication system (col 2 ln 30-38 describes a high pressure mode where a spark would ignite the chemical that would expand the flexible diaphragm 2, thereby pushing oil out of the one-way valve).
Re claim 5, 
Re claim 6, 10, wherein the igniter activates the one or more chemicals by igniting the one or more chemicals in the bladder (col 2 ln 30-38 describes a high pressure mode where a spark would ignite the chemical that would expand the flexible diaphragm 2).
Re claim 13, wherein the one or more chemicals create an exothermic reaction when ignited (col 2 ln 30-38).
Re claim 14, wherein the exothermic reaction produces a predetermined volume of pressurized gas that is used to pressurize the lubrication provided to one or more components within the gearbox (fig. 1 shows a fixed volume firing chamber 5 for storing the chemical, therefore would provide a fixed volume of pressurized gas).
Re claim 16, wherein the valve comprises a one-way check valve (col 2 ln 37-38).
Regarding claims 4-6, 10 and 13-14, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the chemical and igniter, as taught by Erlandson, provide a stronger force to induce more lubricant during abnormal operation.
Regarding claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a plurality of bladders to allow for more precise pressure actuation and would also provide a backup redundant system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.
Regarding claim 16, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to use a one-way check valve, as taught by Erlandson, to prevent back flow of the lubricant into undesired area. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654